              Case 3:17-cv-06748-WHO Document 156 Filed 01/27/20 Page 1 of 23




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   TRACEY A. KENNEDY, Cal. Bar No. 150782
 3 333 South Hope Street, 43rd Floor
   Los Angeles, California 90071-1422
 4 Telephone:    213.620.1780
   Facsimile:    213.620.1398
 5 Email:        tkennedy@sheppardmullin.com

 6 PATRICIA M. JENG, Cal. Bar No. 272262
   REANNE SWAFFORD-HARRIS, Cal. Bar No. 305558
 7 Four Embarcadero Center, 17th Floor
   San Francisco, California 94111-4109
 8 Telephone:     415.434.9100
   Facsimile:     415.434.3947
 9 Email:         pjeng@sheppardmullin.com
                  rswafford-harris@sheppardmullin.com
10
   Attorneys for Defendants,
11 TESLA, INC. dba TESLA MOTORS, INC.

12

13                              UNITED STATES DISTRICT COURT

14                            NORTHERN DISTRICT OF CALIFORNIA

15                                  SAN FRANCISCO DIVISION

16 DEMETRIC DI-AZ, OWEN DIAZ, AND               Case No. 3:17-cv-06748-WHO
   LAMAR PATTERSON,
17                                              DEFENDANT TESLA, INC.’S
                Plaintiffs,                     OPPOSITION TO PLAINTIFFS’
18                                              MOTION FOR SANCTIONS PURSUANT
          v.                                    TO FRCP 37(B)(2)(A)
19
   TESLA, INC. DBA TESLA MOTORS, INC.;
20 CITISTAFF SOLUTIONS, INC.; WEST              Date:        February 19, 2020
   VALLEY STAFFING GROUP;                       Time:        2:00 p.m.
21 CHARTWELL STAFFING SERVICES,                 Courtroom:   2, 17th Floor
   INC.; and DOES 1-50, inclusive,              Judge:       Hon. William H. Orrick
22
                Defendants.                     Trial Date;      May 11, 2020
23                                              Complaint Filed: October 16, 2017
24

25

26

27

28

                                                                            Case No. 3:17-cv-06748-WHO
     SMRH:4811-3858-0402.3                DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS
              Case 3:17-cv-06748-WHO Document 156 Filed 01/27/20 Page 2 of 23




 1                                                          TABLE OF CONTENTS
                                                                                                                                                        Page
 2
     I.       INTRODUCTION ............................................................................................................................ 1
 3
     II.      FACTUAL BACKGROUND ........................................................................................................... 2
 4
              A.        Plaintiffs’ Propounded The Discovery Requests At Issue, Which This Motion
 5                      Severely Misrepresents, and The Court Already Issued Its October 3, 2019 Order
                        Based On The Parties’ September 20 Joint Discovery Dispute Letter. ................................ 2
 6
              B.        Tesla Complied With The Court’s October 3, 2019 Order. Despite Plaintiffs’
 7                      Misrepresentation of The Court’s Order. .............................................................................. 4
                        1.         Tesla Confirmed It Provided All Contact Information Of Employees or
 8                                 Workers “Who Worked With Or Around Plaintiffs,” Which Is What The
 9                                 Court Ordered. .......................................................................................................... 4
                        2.         Plaintiffs Sought To Expand The Court’s Order. ..................................................... 5
10
              C.        Despite Already Complying With the Court’s Order, Tesla Provided Additional
11                      Names Based On Plaintiffs’ Broadened Interpretation Of the Order. .................................. 7
12            D.        Individuals Identified in Plaintiffs’ Motion Do Not Meet the Criteria Under Any
                        Reasonable Interpretation Of the Order and Do Not Fall Within The Scope Of
13                      Plaintiffs’ Interrogatories. ..................................................................................................... 8
14                      1.         Demetric Di-az’s May 15, 2018 Deposition Exhibit 34 ........................................... 8
                        2.         Document Production and Discovery Responses ..................................................... 9
15
                                   a.         Ramon Martinez............................................................................................ 9
16
                                   b.         Rothaj Foster ............................................................................................... 10
17                                 c.         Israel “Zuniga” ............................................................................................ 10
18                                 d.         Rashad Zaid ................................................................................................ 11

19                                 e.         Devin Burkhart............................................................................................ 11
                                   f.         “Froilan” ..................................................................................................... 11
20
                                   g.         Yordano Ramirez ........................................................................................ 12
21
                                   h.         Hilda Navarro, Aron Dehardo or Aron Deharto, and Jesse Leite ............... 12
22                                 i.         Robert “Hurtado” ........................................................................................ 12
23                                 j.         Hugo Villesenor .......................................................................................... 13
                                   k.         Troy Dennis ................................................................................................ 13
24
                                   l.         Robert Dominguez ...................................................................................... 14
25
                                   m.         Ramiel Younan ........................................................................................... 14
26                      3.         The Purported “Employee” Rosters ........................................................................ 14
27 III.       ARGUMENT .................................................................................................................................. 15
28            A.        Plaintiffs’ Motion For Sanctions Is Improper. .................................................................... 15

                                                                              -i-                                        Case No. 3:17-cv-06748-WHO
     SMRH:4811-3858-0402.3                                         DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS
              Case 3:17-cv-06748-WHO Document 156 Filed 01/27/20 Page 3 of 23




 1            B.        Plaintiffs’ Motion For Sanctions and Relies Upon Misrepresentations And Should
                        Be Denied............................................................................................................................ 16
 2
              C.        Tesla Complied with the Court’s Order – Not Plaintiffs’ Post-Hoc Reconstruction
 3                      of the Discovery .................................................................................................................. 17

 4            D.        The Court Should Not Grant Plaintiffs’ Requested Relief ................................................. 17
     IV.      CONCLUSION ............................................................................................................................... 19
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                              -ii-                                       Case No. 3:17-cv-06748-WHO
     SMRH:4811-3858-0402.3                                         DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS
                  Case 3:17-cv-06748-WHO Document 156 Filed 01/27/20 Page 4 of 23




 1                                                            TABLE OF AUTHORITIES

 2                                                                                                                                                     Page(s)
      Federal Cases
 3
      Amersham Pharmacia Biotech, Inc. v. Perkin-Elmer Corp.
 4
        190 F.R.D. 644 (N.D. Cal. 2000) .......................................................................................................... 18
 5
      Cardinal v. Lupo
 6       No. 18-CV-00272-JCS, 2019 WL 4450859 (N.D. Cal. Sept. 17, 2019) .............................................. 16

 7 David v. Hooker, Ltd.
       560 F.2d 412 (9th Cir. 1977) ................................................................................................................ 19
 8
   Goethe v. California Dep’t of Motor Vehicles
 9
       No. CIV S-07-1945MCEGGH, 2009 WL 3568624 (E.D. Cal. Oct. 27, 2009) .................................... 19
10
   Siebert v. Gene Sec. Network, Inc
11     No. 11-cv-01987-JST, 2014 WL 5808755 (N.D. Cal. Nov. 6, 2014)................................................... 16

12 Wendt v. Host International, Inc.
      125 F.3d 806 (9th Cir.1997) ................................................................................................................. 18
13
   Federal: Statutes, Rules, Regulations, Constitutional Provisions
14
   Central District of California Local Rules of Practice
15
      Rules 7-8 ............................................................................................................................................... 16
16    Rules 7-8(c) ........................................................................................................................................... 16

17 Federal Rules of Civil Procedure
      Rule 37 .................................................................................................................................................. 18
18

19

20

21

22

23

24

25

26

27

28

                                                                                 -iii-                                       Case No. 3:17-cv-06748-WHO
      SMRH:4811-3858-0402.3                                            DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS
              Case 3:17-cv-06748-WHO Document 156 Filed 01/27/20 Page 5 of 23




 1 I.         INTRODUCTION

 2            Plaintiffs Owen Diaz and Demetric Di-Az’s (“Plaintiffs”) motion seeking sanctions against

 3 Defendant Tesla, Inc. (“Tesla”) should be denied for several reasons. First, Tesla complied with the

 4 Court’s October 3, 2019 Discovery Order ordering the production of “known individuals” who fall within

 5 the category of “employees and/or contractors who worked with or around plaintiffs.” Although Tesla

 6 and Plaintiffs disagreed on their interpretation of the Court’s October 3 Order, Tesla in good faith

 7 produced the contact information of individuals who fell within Plaintiffs’ interpretation of the Order, as

 8 well as their own. Plaintiffs’ motion, based on the Order, therefore has no merit.

 9            Plaintiffs’ Motion makes the same misrepresentation it made to this Court in Plaintiffs’ portion of

10 the Joint Discovery Dispute letter and requests the enforcement of discovery requests that do not exist.

11 Plaintiffs also attempt to conflate the actual words they wrote in their portion of the Joint Discovery

12 Dispute letter with their efforts after the October 3 Order to significantly expand the scope of the

13 discovery required by the Order. Even worse, Plaintiffs blatantly misrepresent the facts by claiming that

14 Tesla has not produced contact information responsive to the discovery request at issue by pointing to

15 various other documents referencing individuals for whom they do not have contact information –

16 without actually showing how these individuals fall within the scope of either the original requests, the

17 Court’s Order, or even Plaintiffs’ broadened interpretation of the Court’s Order. For example, Plaintiffs

18 claim that Tesla is aware of other workers who worked “with or around Plaintiffs” by pointing to a list of

19 names and photographs and falsely representing that Tesla produced this list as a list of individuals who

20 worked with or around plaintiffs. However, the deposition testimony makes clear that neither party made

21 any representation that this was a list of employees that worked “with or around Plaintiffs,” or that the

22 employees ever worked with Plaintiffs at all.

23            Second, Plaintiffs’ Motion seeks for this Court to re-visit its October 3 Order. But the proper

24 mechanism to do so is through a Discovery Dispute Letter. The Court explicitly instructed the parties

25 that “[t]o the extent they cannot resolve their dispute, they may submit another joint letter” and this

26 Motion is in violation of the Court’s Order.

27            Finally, none of Plaintiffs’ requested relief is warranted. Plaintiffs have not made any concrete

28 showing of harm or any justification for their attorneys’ fees request. Any alleged inability to conduct

                                                          -1-                          Case No. 3:17-cv-06748-WHO
     SMRH:4811-3858-0402.3                         DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS
              Case 3:17-cv-06748-WHO Document 156 Filed 01/27/20 Page 6 of 23




 1 discovery is the result of decisions made by Plaintiffs (e.g., by choosing how and what discovery to

 2 propound, making subsequent representations about what they were seeking in their vague requests for

 3 those working “with or around” Plaintiffs, and waiting almost four months following meet and confer on

 4 June 7, 2019 to bring their motion) – not any alleged conduct by Tesla. Plaintiffs chose to wait until just

 5 before the close of discovery to bring the underlying discovery dispute to the Court.

 6            The Motion should be denied in its entirety.

 7 II.        FACTUAL BACKGROUND

 8            A.       Plaintiffs’ Propounded The Discovery Requests At Issue, Which This Motion
                       Severely Misrepresents, and The Court Already Issued Its October 3, 2019 Order
 9                     Based On The Parties’ September 20 Joint Discovery Dispute Letter.

10            Plaintiffs’ Motion first asserts that Tesla did not comply with this Court’s October 3, 2019 Order

11 by misrepresenting that Plaintiffs requested names and contact information for persons who “worked

12 with and around” plaintiffs and “individuals who worked in the same department as Plaintiff Diaz’s

13 harassers, during Plaintiff Diaz’s work shifts.” (Mot. 9:28-10:2). This scope of information reaches

14 beyond the actual discovery requests for which Plaintiffs sought further responses by way of a Joint

15 Discovery Dispute letter filed on September 20, 2019 (Dkt. No. 88), and upon which the Court based its

16 Order (Dkt. No. 93, p. 2). The two interrogatories in dispute were the following:

17            Interrogatory No. 11 “Please provide the names and most recent contact information (physical

18            and email addresses and phone numbers) for all employees and/or contractors who worked with
19            or around Plaintiff Owen Diaz.”
20            Interrogatory No. 12 “Please provide the names and most recent contact information (physical
21            and email addresses and phone numbers) for all employees and/or contractors who worked with
22            or around Plaintiff Demetric Di-az.”
23 Declaration of Cimone Nunley (“Nunley Decl.”), Exh. 1 (Dkt. No. 146-2, pp. 2-3). As the plain language

24 shows, neither of the discovery requests seek contact information for any “individuals who worked in the

25 same department” as alleged harassers of Diaz.

26            Nor did Plaintiffs identify any other interrogatory in their September 20 Joint Discovery Dispute
27 letter that requested such contact information. (Dkt. No. 88, p. 1). Instead, Plaintiffs had similarly

28 attempted to shoehorned this demand for contact information for everyone who worked in the same

                                                           -2-                         Case No. 3:17-cv-06748-WHO
     SMRH:4811-3858-0402.3                           DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS
              Case 3:17-cv-06748-WHO Document 156 Filed 01/27/20 Page 7 of 23




 1 department as any of Diaz’s alleged harassers, without citing any discovery requests that were actually

 2 propounded, into Plaintiffs’ portion of the Joint Discovery Dispute Letter (Dkt. No. 88, p. 1). Plaintiffs

 3 now repeat and incorporate their (never before propounded) demand into the instant Motion, falsely

 4 asserting that Plaintiffs’ discovery requested information about “individuals who worked in the same

 5 department as Plaintiff Diaz’s harassers, during Plaintiff Diaz’s work shift.” (Mot. 9:28-10:2). Neither

 6 interrogatory 11 nor 12, nor Plaintiffs’ May 4, 2019 meet-and-confer letter, ever raise any such request

 7 for individuals who worked in the same department as alleged harassers. Nunley Decl., Exh. 3 (Dkt. No.

 8 146-2, p. 19) (emphasis added). Plaintiffs fail to inform the Court that there was no basis whatsoever for

 9 this additional, precatory request in their portion of the Joint Discovery Dispute Letter because there was

10 no propounded interrogatories seeking such information.

11            Therefore, the October 3 Discovery Order must be read without incorporating Plaintiffs’

12 additional requests that are beyond the actual discovery requests (which is how Plaintiffs’ have now

13 interpreted the Order). The Court’s October 3 Discovery Order states, in relevant part:

14            Re: plaintiffs’ request that Tesla produce contact information for employees and/or contractors

15            who worked with or around plaintiffs: To the extent it has not done so already, Tesla shall

16            provide information about known individuals who fall into this category. Tesla need not go on

17            a wild goose chase to uncover the names of individuals about whom it is not aware.

18 Dkt. No. 93, 2:12-15 (text bolded for emphasis). The actual requests and a plain reading of the Order

19 reference the “category” which refers to the immediately preceding requests for “employees and/or

20 contractors who worked with or around plaintiffs”; the “category” does not extend to providing contact

21 information for all persons who worked in the same department as each of Diaz’s alleged harassers.

22            Plaintiffs seek to artificially augment the basis on which the Court’s Order was issued (and the

23 actual requests) by now providing a declaration about a meet-and-confer proposition Plaintiffs

24 supposedly put forward on June 7, 2019, seeking to clarify interrogatories 11 and 12. (Mot. 5:18-6:2).

25 The purported “compromise” narrowed the temporal scope of the interrogatories, but expanded the scope

26 in other aspects, such as seeking all employees in Plaintiffs’ departments (including those who did not

27 work with or around them). Tesla disputes that this proposition was made by Plaintiffs on June 7, but

28 regardless, this purported compromise appears nowhere in Plaintiffs’ portion of the Joint Discovery

                                                          -3-                          Case No. 3:17-cv-06748-WHO
     SMRH:4811-3858-0402.3                         DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS
              Case 3:17-cv-06748-WHO Document 156 Filed 01/27/20 Page 8 of 23




 1 Dispute letter; therefore, the Court could not have issued its order based on any proposed compromise

 2 from the June 7 in-person meet and confer. (Dkt. No. 88, p. 1).

 3            Instead, Plaintiffs’ representation to the Court in the September 20 Joint Discovery Dispute filing

 4 was the following:

 5            Plaintiffs limited this request to employees who worked in the same departments as Plaintiffs,

 6            while Plaintiffs worked for Tesla, during the shifts Plaintiffs worked, and having the same

 7            supervisors as Plaintiffs.

 8 Dkt. No. 88, p. 1. Plaintiffs’ attempt to now argue that the discovery requests would also include “(1)

 9 employees who worked in the Elevator department during Plaintiff Owen Diaz’s work shifts, (2)

10 employees who worked in the Recycling department during Plaintiff Owen Diaz’s works shifts, and (3)

11 employees who worked on Plaintiff Demetric Di-az’s team under the same supervisor” (Mot. 5:18-25)

12 contradicts Plaintiffs’ actual representation to this Court about the interrogatories’ scope on which the

13 Court’s Order was based. Any attempt to seek sanctions based on alleged non-compliance with the

14 Court’s October 3 Order is wholly improper; it not a fact or representation made by Plaintiffs’ in the Joint

15 Discovery Dispute letter and thus was not contemplated and could not be contained in the Court’s Order.

16
              B.       Tesla Complied With The Court’s October 3, 2019 Order. Despite Plaintiffs’
17                     Misrepresentation of The Court’s Order.

18                     1.    Tesla Confirmed It Provided All Contact Information Of Employees or
                             Workers “Who Worked With Or Around Plaintiffs,” Which Is What The
19                           Court Ordered.
20            Again, the Court’s Order clearly stated that “to the extent it has not done so already, Tesla shall
21 provide information about known individuals who fall in this category [employees and/or contractors

22 who worked with or around plaintiffs].” Dkt. No. 93, 2:12-15. On November 13, 2019, Tesla confirmed

23 in writing that “Based on Tesla’s search in compliance with the Court’s Order, Tesla has not identified

24 any additional individuals whose information is not already in Plaintiff’s possession, custody, and control

25 (including by way of Tesla’s discovery responses). Although we are not required to go on a wild goose

26 chase, if we do obtain any additional information, we would provide that.” Nunley Decl., Exh. V (Jeng

27 11/13/19 email, 6:28pm).

28            In response, Plaintiffs contended that Tesla had not complied with the Court’s Order because

                                                           -4-                           Case No. 3:17-cv-06748-WHO
     SMRH:4811-3858-0402.3                         DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS
              Case 3:17-cv-06748-WHO Document 156 Filed 01/27/20 Page 9 of 23




 1 Tesla did not provide contact information for people “who had regular interactions with the elevators”

 2 and “regular contact with the elevators,” persons in Plaintiffs’ Initial Disclosures, and all persons on a

 3 list of people who worked at Tesla1 introduced at Demetric Di-az’s depositions. Nunley Decl., Exh. V

 4 (Organ 11/13/19 email, 8:34pm). Plaintiffs’ November 13th email did not provide any Bate stamp

 5 numbers or deposition testimony references in connection with this new demand as their Motion now

 6 does. Id. However, Tesla responded and clarified that “To be clear, the interrogatories ask for ‘names

 7 and most recent contact information’ for individuals ‘who worked with or around’ The Court’s Order

 8 states that Tesla is ‘To the extent it has not done so already, Tesla shall provide information about known

 9 individuals who fall into this category. Tesla need not go on a wild goose chase to uncover the names of

10 individuals about whom it is not aware.’” Declaration of Patricia Jeng (“Jeng Decl.”) ¶ 2, Ex. A

11 (11/14/19 5:24pm email). Tesla pointed out that contrary to Plaintiffs’ counsel’s November 13 assertion,

12 the Order did not order information for people “who had regular contact with elevators,” people

13 Plaintiffs’ identified in their initial disclosures, or information of individuals “contained in the emails”

14 exchanged (nor did Plaintiffs request such information). Tesla also made clear that there has not been

15 any list of individuals produced who worked “with or around plaintiffs.” Id.

16                     2.    Plaintiffs Sought To Expand The Court’s Order.

17            A day after Plaintiffs claimed the Court’s Order entitled them to information never requested, e.g.
18 those who had “regular contact with elevators,” Plaintiffs again reframed the scope of their request.

19 Plaintiffs sent another email again expanding the scope of their request and the Court’s Order:

20             (1) Employees who worked in Plaintiffs’ departments (Elevators, Body in White), during
              Plaintiffs’ shifts, under Plaintiffs’ supervisors
21            (2) Employees who worked in the recycling department, during Plaintiff Owen Diaz’s
              work shifts
22
              This is still the scope of information we seek, in addition to the contact information of
23            the individuals that have been named in the documents you produced in discovery
     1
24     Plaintiffs have blatantly misrepresented this list as somehow being a list of individuals who worked
     “with or around” Plaintiffs produced at Di-Az’s deposition. But neither party made any representation
25   that this was a list of employees that worked “with or around Plaintiffs.” In fact, Plaintiffs were aware
     that the list was not responsive to any discovery because when Plaintiffs’ counsel explicitly asked about
26   the list, then-counsel for Tesla confirmed “It wasn’t requested.” The only representation counsel made
     was that it was a list of individuals who were working generally at Tesla at the same time as Demetric –
27   not in the same area, department, under the same manager/supervisors, in the same shifts, let alone “with
     or around” Plaintiffs. As Plaintiffs concede in their moving papers, Di-Az only recognized one person on
28   the list of names produced at deposition – which is consistent with the fact that the list was not a list of
     individuals working with or around Plaintiffs. Jeng Decl. ¶ 3; Mot. 6:10-12.
                                                          -5-                          Case No. 3:17-cv-06748-WHO
     SMRH:4811-3858-0402.3                         DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS
             Case 3:17-cv-06748-WHO Document 156 Filed 01/27/20 Page 10 of 23




 1            and the contact information of the individuals on the list you produced at Demetric
              Di-az’s deposition.
 2
     Nunley Decl., Exh. V (Nunley 11/14/19 email sent at 5:56 am). Plaintiffs’ statement that “this is still the
 3
     scope of information we seek” suggests that Plaintiffs had either always sought such information, or that
 4
     the Court had ordered it. But neither is the case. Nowhere in Plaintiffs’ portion of the Joint Discovery
 5
     Dispute letter (Dkt. No. 88, p. 1), the October 3 Order, or even Plaintiffs’ May 4, 2019 meet-and-confer
 6
     letter (Dkt. No. 146-2, p. 19)), was there any mention of the requests being as to (1) the specific
 7
     departments where Plaintiffs worked; (2) information about employees who worked in the recycling
 8
     department; (3) any request for the contact information of all individuals that have been named in
 9
     documents produced in discovery; or (4) contact information of individuals on the list produced at
10
     Demetric’s deposition.
11
               Later that same day (November 14), Plaintiffs’ counsel sent another email requesting all of the
12
     above information and adding a new demand that Tesla also produce information for “employees
13
     identified in discovery documents” with a list of a last names; this email did not contain any explanation
14
     or refer Tesla to any Bate stamped documents. Nunley Decl., Exh. V (Nunley 11/14/19 email, 5:12 pm).
15
     After Tesla’s counsel responded saying they had just addressed Plaintiffs’ counsel’s email in a separate
16
     email, Plaintiffs’ counsel wrote that “[i]f [Tesla] interpreted Judge Orrick’s October 3 Order differently,
17
     please outline your interpretation for us, so we can either negotiate some kind of compromise or raise the
18
     issue with the Court again.” Nunley Decl., Exh. V (Nunley 11/14/19 email, 6:08 pm).
19
              In response, on November 15, Tesla’s counsel explained that “the Order makes no reference to
20
     Plaintiffs’ language” (above), and that “[i]nstead, the Court says for Tesla to provide information known
21
     about individuals who fall in “this category.” “This category” logically refers to the immediately
22
     preceding description of the category, which is explicitly stated in the Order as “contact information for
23
     employees and/or contractors who worked with or around plaintiffs.”” Nunley Decl., Exh. V (Jeng
24
     11/15/19 email, 12:39 pm). Further, in response to Plaintiffs’ ostensible offer to compromise, Tesla
25
     responded that although it did not wish to relitigate the same exact issue the Court issued an order on,
26
     “we are amenable to discuss an actual compromise if you would like to discuss.” Id. As it turns out,
27
     Plaintiffs’ never intended to discuss any sort of compromise and refused to engage in further discussions,
28

                                                         -6-                           Case No. 3:17-cv-06748-WHO
     SMRH:4811-3858-0402.3                        DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS
             Case 3:17-cv-06748-WHO Document 156 Filed 01/27/20 Page 11 of 23




 1 simply stating that “[t]he Court’s October 3 Order does not require us to propose a compromise.” Nunley

 2 Decl., Exh. V (Plaintiffs’ 11/17/19 email sent at 9:43 am.). Plaintiffs then conceded that the Court’s

 3 Order ordered Tesla to produce contact information of known individuals who worked “with or

 4 around Plaintiffs.” Id. However, this is exactly what Tesla confirmed had been produced before

 5 Plaintiffs began creating new categories of information it contends the Court Ordered, e.g. individuals

 6 with “regular interactions with the elevators” and “regular contact with the elevators,” persons in

 7 Plaintiffs’ Initial Disclosures, persons on an unauthenticated list of individuals introduced at deposition

 8 (not a list of people who worked with or around Plaintiffs), individuals “named in documents produced in

 9 discovery,” etc.

10
              C.       Despite Already Complying With the Court’s Order, Tesla Provided Additional
11                     Names Based On Plaintiffs’ Broadened Interpretation Of the Order.

12            As noted above, Tesla complied with the Court’s Order. Tesla confirmed with Plaintiffs that

13 there were no other known individuals whose information had not already been produced. Tesla also

14 repeatedly pointed out to Plaintiffs that what they are requesting post-October 3 Order was “broader than

15 what the Court’s Order is.” Nunley Decl., Exh. V (Jeng 11/15/19 email, 12:30 pm).

16            Despite already producing information pursuant to the plain language of the Court’s Order –

17 Tesla agreed to broaden its search beyond the Court’s Order given its desire to avoid court intervention

18 and the differing interpretations of October 3 Order. Specifically, based on Plaintiffs’ proposed

19 clarification of their interrogatories in the Joint Discovery Dispute letter2, Tesla obtained and reviewed

20 information from its HR department with employees and contractors who had the same supervisor as

21 Plaintiffs’ supervisors (Ed Romero and Javier Caballero), worked the same shifts as Plaintiffs, and

22 worked during the same time frame that Plaintiffs worked at Tesla – despite that these individuals are not

23 known to have worked around Plaintiffs at all, ever. Tesla also identified known individuals working in

24
     2
25   Tesla did not do a further search of the other requests beyond the Court’s Order that Plaintiffs raised for
   the first time after the Order, because those requests were never even presented to the Court. For
26 example, Plaintiffs’ Discovery Dispute Letter never sought the contact information for the list of
   individuals presented at Demetric’s deposition, and the list – contrary to Plaintiffs’ misrepresentations –
27
   do not correlate with individuals who worked with or around Plaintiffs. Thus, such requests could not
28 even conceivably been contemplated by the Court in its Order.

                                                         -7-                          Case No. 3:17-cv-06748-WHO
     SMRH:4811-3858-0402.3                        DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS
             Case 3:17-cv-06748-WHO Document 156 Filed 01/27/20 Page 12 of 23




 1 Battery3, for the same manager as Demetric Di-az (Ramiel Younan), on the same shift, during the time

 2 that Demetric Di-az worked at Tesla. Tesla then obtained contact information (to the extent it was

 3 available) for the identified individuals in the information provided and provided that to Plaintiffs, to the

 4 extent that such information had not previously been provided (five additional individuals). Thus, Tesla

 5 has now produced even more contact information of individuals – who are not even necessarily known to

 6 have worked with or around Plaintiffs – to Plaintiffs. Under any interpretation of the Court’s Order,

 7 Tesla has complied.

 8
              D.       Individuals Identified in Plaintiffs’ Motion Do Not Meet the Criteria Under Any
 9                     Reasonable Interpretation Of the Order and Do Not Fall Within The Scope Of
                       Plaintiffs’ Interrogatories.
10
              The individuals and deposition exhibit with individuals identified in the Motion (6:6-9:4) do not
11
     meet the criteria for production of contact information contained in the Order, either under its plain
12
     language or Plaintiffs’ broadened interpretation.
13
                       1.    Demetric Di-az’s May 15, 2018 Deposition Exhibit 34
14
              Plaintiffs’ Motion relies upon an exhibit used at Demetric Di-az’s May 2018 deposition which
15
     contained photographs and names of individuals. Plaintiffs’ Motion acknowledges that the only
16
     information provided about Exhibit 34 was counsel’s representation that the exhibit contained
17
     “individuals who were working at Tesla at the same time [Demetric Di-az] was there.” (Mot. 6:10-12)
18
     (emphasis added). Persons working at Tesla at the same time – nothing more. Yet from there Plaintiffs
19
     unjustifiably leap to the conclusion that “[p]resumably, these individuals worked in close proximity with
20
     Plaintiff Di-az” simply because Tesla’s counsel asked Demetric if he recognized any individuals. (Mot.
21
     6:10-14) (emphasis added). A presumption cannot support a factual representation or a sanctions
22
     request.4
23
              Furthermore, even under Plaintiffs’ interpretation of the Court’s Order – i.e., that the Court’s
24
     Order is to respond to a (non-existent) request for persons working for the same supervisors as Plaintiffs,
25

26
     3
     Demetric Di-Az testified that he worked with the “battery” team. Jeng Decl. ¶ 4, Exh. B.
     4
27   One could just as reasonably conclude that if the individuals worked with or around Plaintiffs and were
   percipient witnesses, that Plaintiffs would have been able to identify them; Tesla does not make that
28 argument here, but simply highlights the lack of logic behind Plaintiffs’ presumption, particularly since
   there are thousands of individuals who fit counsel’s description who did not work with or around Di-Az.
                                                           -8-                          Case No. 3:17-cv-06748-WHO
     SMRH:4811-3858-0402.3                         DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS
              Case 3:17-cv-06748-WHO Document 156 Filed 01/27/20 Page 13 of 23




 1 the same shifts and the same departments – the individuals on the list at issue are not responsive. Indeed,

 2 even a cursory glance at Exhibit 34 shows that there are multiple supervisors who were not associated

 3 with Demetric, different shifts and different departments. See Nunley Decl., Exh. A. There are

 4 individuals reporting to other managers, on other shifts and other teams such as QC, Closures, End of

 5 Line, and Underbody. Id. Finally, Demetric’s own testimony about Exhibit 34 further clarifies that

 6 Exhibit 34 is not a list of persons who were only in his department, on his shift or had his supervisor:

 7                     A. Do you want my honest opinion about this paper?

 8                     Q. I only want you to be truthful in this deposition.

 9                     A. It really looked like you just added my picture to this, and I really -- ‘cause I’m the

10                           only one in here that says battery. There’s nobody else that says battery at all.

11 Nunley Decl., Exh. A (5/15/18 D. Di-az Dep.), 172:2-8. Therefore, the Order could not and did not

12 require Tesla to provide contact information of all workers identified in Exhibit 34. 5

13                     2.       Document Production and Discovery Responses
14            Plaintiffs assert – without considering the limitations put on their request in the Joint Discovery
15 Dispute letter – that the persons below “indisputably worked with Plaintiffs.” For the majority of these

16 individuals that is either not true and/or the individual does not meet the criteria in Plaintiffs’ Joint

17 Discovery Dispute letter or the Court’s Order. Indeed, had they fit into the criteria of working “with or

18 around Plaintiffs,” Plaintiffs presumably would have identified them during the meet and confer process,

19 or following the Court’s October 3 Order, or after Tesla confirmed in November that there were no

20 additional “known individuals” whose information was not produced.

21                              a.      Ramon Martinez
22            Plaintiffs are aware that Ramon Martinez did not have the same supervisor as Diaz and would
23 therefore not fall under even Plaintiffs’ broader interpretation of the Court’s Order. To the extent

24 Plaintiffs were not aware, Tesla’s post-order correspondence with Plaintiffs informed them by stating that

25 he “does not meet Plaintiffs’ criteria set forth in the joint discovery dispute letter, which requested that

26 the scope be known individuals from same department, time period, shifts, and supervisors as Plaintiffs.”

27
     5
28       Individuals who were identified by Tesla as responsive and for whom contact information has already
         been provided (to the extent Tesla was in possession of this information), also appear on Exhibit 34.
                                                              -9-                           Case No. 3:17-cv-06748-WHO
     SMRH:4811-3858-0402.3                             DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS
              Case 3:17-cv-06748-WHO Document 156 Filed 01/27/20 Page 14 of 23




 1 Nunley Decl., Exh. V (Jeng 11/25/19 email, 5:07pm) (emphasis added). Ramon Martinez’s name does

 2 not appear as a name on the list of workers who reported to Diaz’s manager, were in his department and

 3 worked the same shift during the time Diaz worked at Tesla. Jeng Decl. ¶ 5. Whether he has been a

 4 known witness or identified in other discovery documents does not convert Martinez into someone who

 5 falls within the Court’s Order; Plaintiffs’ protestations that Tesla only produced Martinez’ email in

 6 response to a different interrogatory, but not in response to Interrogatories 11 and 12, is consistent with

 7 Martinez not falling within the scope of the Order.6 Therefore, Ramon Martinez is not an individual who

 8 met the criteria for Tesla to provide contact information in response to the Court’s Order or Interrogatory

 9 Nos. 11 and 12.

10                            b.      Rothaj Foster

11             Plaintiffs assert that Rothaj Foster and Diaz “worked together” because Tesla identified Foster in

12 its initial disclosures. (Mot. 7:14-15). But Plaintiffs’ conflation of individuals identified in initial

13 disclosures and workers who worked “with or around Plaintiffs” is misplaced. Tesla’s diligent and

14 reasonable search confirms Rothaj Foster’s name does not appear as a name on the list of workers who

15 had Diaz’s manager on the same shift and department during the time Diaz worked at Tesla. Jeng Decl.

16 ¶ 5. Therefore, Rothaj Foster is not an individual who met the criteria for Tesla to provide contact

17 information in response to the Court’s Order or Interrogatory Nos. 11 and 12.

18                            c.      Israel “Zuniga”

19             Plaintiffs assert that Israel Zuniga is another individual responsive to Interrogatory Nos. 11 and 12

20 because “Mr. Zuniga helped investigate Plaintiff’s complaint about a racially offensive drawing.”

21 Nunley Decl., Exh. C (TESLA-0000005). The document to which Plaintiffs refer refers only to “Israel”

22 (no last name), and Owen Diaz’s deposition testimony does not refer to an Israel Zuniga; instead, he

23 admitted he did not know his last name and was not certain of his first name. Jeng Decl. ¶ 5, Exh. C-D

24 (5/22/18 O. Diaz Dep.), 44:11-13; (6/21/19 O. Diaz Dep.), “Z” index pages.

25             Nonetheless, nothing in the email, or other evidence provided by Plaintiffs indicates that an

26
     6
27       Plaintiffs had the opportunity to depose Martinez and chose not to. Plaintiffs submitted a Joint
         Discovery Dispute letter identifying Martinez as an additional witness they sought to depose, along
28       with seven other individuals. (Dkt. No. 86, p. 1). The Court’s Order gave Plaintiffs an additional 14
         hours of deposition (Dkt. No. 93, p. 1), but Plaintiffs did not elect to depose Martinez,
                                                            -10-                         Case No. 3:17-cv-06748-WHO
     SMRH:4811-3858-0402.3                            DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS
             Case 3:17-cv-06748-WHO Document 156 Filed 01/27/20 Page 15 of 23




 1 “Israel” worked in the same department or had the same supervisor as Diaz. Neither Israel or Zuniga

 2 appears as a name on the list of workers who reported to Diaz’s manager, in his department and same

 3 shift during the time Diaz worked at Tesla. Jeng Decl. ¶ 5. Therefore, Israel and/or Israel Zuniga are not

 4 individuals who meet the criteria for Tesla to provide contact information in response to the Court’s

 5 Order or Interrogatory Nos. 11 and 12.

 6                           d.     Rashad Zaid

 7            Plaintiffs misrepresent that “Tesla employee Ed Romero assigned Mr. Zaid to work with Plaintiff

 8 Diaz” (Mot. 7:20-21), but the cited exhibit does not demonstrate that Mr. Zaid ever worked there. While

 9 Ed Romero asks employer nextSource to so assign Zaid, nextSource representatives reply that they need

10 additional information about days, work times, shifts and a clarification on “what that schedule looks

11 like.” Nunley Decl., Exh. 5 (TESLA-0000047). Thus, the referenced document does not show that Zaid

12 is actually assigned to Diaz, let alone that he actually reported to work or worked with or around

13 Plaintiffs.7 Indeed, based on Tesla’s search, Zaid’s name does not appear as a name on the list of

14 workers who reported to Diaz’s manager, were in his department and on the same shift during the time

15 Diaz worked at Tesla. Jeng Decl. ¶ 5. Therefore, Zaid is not an individual who meets the criteria for

16 Tesla to provide contact information in response to the Court’s Order or Interrogatory Nos. 11 and 12.

17                           e.     Devin Burkhart
18            Like with Zaid, Devin Burkhart’s name and the exhibit Plaintiffs submitted were never mentioned
19 by Plaintiffs until this Motion – either during meet-and-confer or in the Joint Discovery Dispute letter.

20 In any case, based on Tesla’s search, Burkhart is not on the list of workers who reported to Diaz’s

21 manager, in his department and on the same shift during the time Diaz worked at Tesla. Jeng Decl. ¶ 5.

22 Therefore, Burkhart is not an individual who meets the criteria for Tesla to provide contact information in

23 response to the Court’s Order or Interrogatory Nos. 11 and 12.

24                           f.     “Froilan”
25            Plaintiffs assert that “Froilan was another elevator operator who worked with Plaintiff Diaz”
26

27   7
     Zaid’s name and the exhibit submitted here were never mentioned by Plaintiffs until this Motion –
28 either during meet-and-confer or the Joint Discovery Dispute letter. Jeng Decl. ¶ 5.

                                                         -11-                         Case No. 3:17-cv-06748-WHO
     SMRH:4811-3858-0402.3                        DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS
             Case 3:17-cv-06748-WHO Document 156 Filed 01/27/20 Page 16 of 23




 1 (Mot. 7:24-25), but the submitted exhibit does not support this contention. It does not state Froilan’s full

 2 name or even whether Froilan is a first name or a last name.8 Nunley Decl., Exh. F. In any case,

 3 “Froilan” does not appear as a name on the list of workers who reported to Diaz’s manager, in his

 4 department and on the same shift during the time Diaz worked at Tesla. Jeng Decl. ¶ 5. Therefore,

 5 “Froilan” is not an individual who met the criteria for Tesla to provide contact information in response to

 6 the Court’s Order or Interrogatory Nos. 11 and 12.

 7                           g.      Yordano Ramirez

 8            Plaintiffs assert that Ramirez (again, who Plaintiffs never raised until this Motion) “was a material

 9 handler who worked near Plaintiff Diaz and witnessed his interactions with Rothaj Foster.” (Mot. 7:26-

10 27). But the cited exhibit does not support this and actually describes him as a “from the Reman Area”

11 which is not an area where either Plaintiffs worked. Nunley Decl., Exh. F (TESLA-0000126).

12 Significantly, Ramirez does not appear as a name on the list of workers who reported to Diaz’s manager,

13 were in his department and on the same shift during the time Diaz worked at Tesla. Jeng Decl. ¶ 5.

14 Therefore, Yordano Ramiez is not an individual who met the criteria for Tesla to provide contact

15 information in response to the Court’s Order or Interrogatory Nos. 11 and 12.

16                           h.      Hilda Navarro, Aron Dehardo or Aron Deharto, and Jesse Leite

17            Plaintiffs identify these individuals as all persons who complained about Diaz’s work

18 performance and were recycling employees. (Mot. 8:1-14). However, Hilda Navarro (never raised until

19 this Motion), Aron Dehardo or Aron Deharto and Jesse Leite do not appear as names on the list of

20 workers who reported to Diaz’s manager, were in his department and on the same shift during the time

21 Diaz worked at Tesla. Jeng Decl. ¶ 5. Therefore, none of them are not individuals who met the criteria

22 for Tesla to provide contact information in response to the Court’s Order or Interrogatory Nos. 11 and 12.

23                           i.      Robert “Hurtado”

24            Plaintiffs assert that Hurtado “directed Plaintiff Diaz’s work” (Mot. 8:15-16) and that Hurtado

25 “complained about Plaintiff, and Plaintiff’s supervisor agreed to reprimand Plaintiff because of Mr.

26

27   8
     Again, “Froilan’s” name and the exhibit submitted here were never raised by Plaintiffs until this Motion
28 which again demonstrates Plaintiffs’ inappropriate attempts to broaden Interrogatory Nos. 11 and 12 and
   the Court’s Order. Jeng Decl. ¶ 5.
                                                          -12-                          Case No. 3:17-cv-06748-WHO
     SMRH:4811-3858-0402.3                         DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS
             Case 3:17-cv-06748-WHO Document 156 Filed 01/27/20 Page 17 of 23




 1 Hurtado’s complaints.” (Mot. 8:20-22). Plaintiffs acknowledge that Hurtado was not his supervisor

 2 (again he was not mentioned until this Motion). Plaintiffs’ cited email with the complaint about Owen

 3 does not contain any last names – just the first name “Robert”; and the “Hurtado” name does not appear

 4 in Plaintiff’s cited exhibit or deposition testimony. Nunley Decl., Exh. J. Though Plaintiffs chose to

 5 omit this testimony, Diaz testified that he had complaints about “Robert -- I don’t know his last name.”

 6 Jeng Decl. ¶ 6, Exh. C (5/22/18 O. Diaz Dep.), 55:7-11. Plaintiffs also omitted Diaz’s testimony that he

 7 did not know a Robert Hurtado and did not know if that was the same Robert he was talking about. Id. at

 8 168:14-22. When asked at his most recent deposition in June 2019, Owen testified he still cannot

 9 remember Robert’s last name. Id. at Exh. D (6/21/19 O. Diaz Dep.), 308:2-8. The basis of Plaintiffs’

10 false contention that Hurtado – who may or may not be the same “Robert” Plaintiff testifies about – falls

11 within the scope of the order is a document about training produced in connection with Plaintiffs’

12 30(b)(6) deposition of Tesla’s designee. Nunley Decl., Exh. K. Said document does not indicate that

13 Hurtado worked with or around Plaintiffs, and Tesla has confirmed Hurtado is not on the list of workers

14 who reported to Diaz’s manager in his department and on the same shift during the time Diaz worked at

15 Tesla. Jeng Decl. ¶ 5. Therefore, Hurtado is not an individual who met the criteria for Tesla to provide

16 contact information in response to the Court’s Order or Interrogatory Nos. 11 and 12.

17                           j.     Hugo Villesenor

18            Similar issues are presented by Plaintiffs’ assertion that “Mr. Villesenor was a lead in the same

19 position as Mr. Hurtado” and that he “complained about Plaintiff, and Plaintiff’s supervisor agreed to

20 reprimand Plaintiff.” (Mot. 8:26-28). Nowhere in Plaintiffs’ cited exhibit does “Villesenor” appear.

21 Nunley Decl., Exh. J. Although Plaintiffs chose to omit this testimony, Diaz testified that he does not

22 know anyone named “Hugo.” Jeng Decl. ¶ 6, Exh. C (5/22/18 O. Diaz Dep.), 172:3-4. But again,

23 Villesenor does not appear as a name on the list of workers who reported to Owen Diaz’s manager, who

24 were in his department on the same shift during the time Diaz worked at Tesla. Jeng Decl. ¶ 5.

25 Therefore, Villesenor is not an individual who meets the criteria for Tesla to provide contact information

26 in response to the Court’s Order or Interrogatory Nos. 11 and 12.

27                           k.     Troy Dennis

28            Plaintiffs do not even represent that Troy Dennis worked with Diaz, just that “they were involved

                                                          -13-                         Case No. 3:17-cv-06748-WHO
     SMRH:4811-3858-0402.3                         DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS
             Case 3:17-cv-06748-WHO Document 156 Filed 01/27/20 Page 18 of 23




 1 in some type of ‘negative incident’ at the Tesla factory.” (Mot. 9:1-2). Tesla confirmed Dennis does not

 2 appear on the list of those who reported to Diaz’s manager, in his department on the same shift during the

 3 time Diaz worked at Tesla. Jeng Decl. ¶ 5. Therefore, Dennis is not an individual who met the criteria

 4 for Tesla to provide contact information in response to the Court’s Order or Interrogatory Nos. 11 and 12.

 5                           l.     Robert Dominguez

 6            The Motion repeats a statement in an email that “Robert Dominguez was ‘very familiar’ with

 7 Plaintiff Demetric Di-az’s work.” (Mot. 9:3-4). The email does not explain his familiarity, whether he

 8 worked at Tesla at the same time as Plaintiffs, whether he worked under the same supervisor or was, at

 9 least, working in battery on any shift. Nunley Decl., Exh. M. Regardless, Dominguez does not appear

10 as a worker who reported to Di-az’s manager in his department on the same shift during the time Di-az

11 worked at Tesla. Jeng Decl. ¶ 5. Therefore, Dominguez is not an individual who met the criteria for

12 Tesla to provide contact information in response to the Court’s Order or Interrogatory Nos. 11 and 12.

13                           m.     Ramiel Younan

14            Plaintiffs’ Motion relies on an August 27, 2015 email listing names and shifts “as they have been

15 assigned.” Nunley Decl., Ex. N (TESLA-0000540). However, Plaintiffs’ exhibits also indicate that Di-

16 az was immediately moved to night shifts at “battery enclosure 2.0” (consistent with Di-Az’s testimony)

17 beginning shortly after September 5, 2015. Id. at Exh. M (TESLA-0000185). Further, Younan similarly

18 did not report to Di-Az’s manager or his department on the same shift during the time Di-Az worked at

19 Tesla and would not fall within the criteria for Tesla to provide contact information in response to the

20 Court’s Order or Interrogatory Nos. 11 and 12.9 Jeng Decl. ¶ 5.

21                     3.    The Purported “Employee” Rosters
22            Plaintiffs’ Motion asserts that “Tesla has also produced numerous employee rosters.” (Mot. 9:10-
23 11). None of these exhibits are employee lists or rosters for Tesla employees, and certainly not rosters of

24 individuals working with Plaintiffs’ supervisors on their shifts/depts. Some of the cited exhibits appear

25 to be emails from staffing companies, such as nextSource, Inc., asking for corrections on shifts or titles of

26 individuals, emails with training times, and emails discussing new temporary workers. See, e.g., Nunley

27
     9
28    Indeed, Demetric never testified about any issues with Mr. Younan, or that he made any complaints to
     Mr. Younan. Jeng Decl., Exh. 4, Exh. E (R and Y Index pages).
                                                         -14-                         Case No. 3:17-cv-06748-WHO
     SMRH:4811-3858-0402.3                        DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS
             Case 3:17-cv-06748-WHO Document 156 Filed 01/27/20 Page 19 of 23




 1 Decl., Exhs. N, S, T. Other exhibits are emails listing names of individuals (redacted other than

 2 plaintiffs) who worked on particular days, without information about supervisors, shifts, or departments

 3 (or whether they ever worked around Plaintiffs). Nunley Decl., Exhs. O. Exhibit R is a report on a

 4 power outage evacuation, Exhibits Q (mostly unredacted) and P (unredacted) list specific persons’

 5 schedules in July 2015 and June 2015, respectively.10

 6            To the extent any lists or rosters being maintained, it was by the workers’ actual employer, such

 7 as Chartwell, not Tesla. As detailed above, Tesla’s search complied with the Court’s Order – including

 8 Plaintiffs’ own interpretation of the Order that Tesla disagreed with, and that information was provided to

 9 Plaintiffs. These exhibits should be disregarded as they only seek to expand the Court’s prior order.

10 III.       ARGUMENT

11            A.       Plaintiffs’ Motion For Sanctions Is Improper.

12            If Plaintiffs sought Court intervention with respect to this discovery, the correct procedure was to
13 file a Joint Discovery Dispute letter, which Tesla repeatedly indicated it was willing to do. Paragraph

14 four of this Court’s Standing Order for Civil Cases requires discovery disputes to be resolved by

15 submission of a joint discovery letter brief to the Court, and the Court will then decide if there is a need

16 for a hearing or formal briefing. This is the very procedure the parties followed that resulted in the Order

17 at issue here.

18            Plaintiffs chose not to do so, reversing their representations in the post-Order correspondence.
19 See Nunley Decl., Exh. V (Plaintiffs’ emails on 11/13/19, 11/14/19 and 11/22/19. Indeed, the October 3

20 Order explicitly states that if the discover ordered “suggests further discovery is needed,” the “parties

21 shall meet and confer” and “[t]o the extent they cannot resolve their dispute, they may submit another

22 joint letter.” Plaintiffs’ counsel’s email asked Tesla “whether you have any interest in filing a joint

23 dispute statement” on November 22, 2019. Nunley Decl., Exh. V (Nunley 11/22/19 email, 5:01pm).

24 When defense counsel responded that “[o]f course, we intend to file the statement jointly as the rules

25 require,” Plaintiffs about-faced and instead said that they would be moving for sanctions instead.

26 Plaintiffs’ Motion for Sanctions is an end-round to the proper discovery procedures and should be denied

27
     10
28     Plaintiffs never requested that any of these documents be produced in an unredacted form, and the first
     suggestion that this might be so was provided in Plaintiffs’ Motion – months after the close of discovery.
                                                          -15-                          Case No. 3:17-cv-06748-WHO
     SMRH:4811-3858-0402.3                         DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS
             Case 3:17-cv-06748-WHO Document 156 Filed 01/27/20 Page 20 of 23




 1 on those grounds alone.

 2            Even if a sanctions motion were appropriate, the Local Rules require that any sanctions motion

 3 “must be made as soon as practicable after the filing party learns of the circumstances that it alleges make

 4 the motion appropriate.” Local Rule 7-8(c). Although Plaintiffs stated they would file their motion on

 5 November 25, 2019, Plaintiffs instead waited and did not do so until almost 2 months later – well after

 6 the discovery and discovery motion cutoff. See e.g., Cardinal v. Lupo, No. 18-CV-00272-JCS, 2019 WL

 7 4450859, at *9 (N.D. Cal. Sept. 17, 2019) (denying sanctions in part because plaintiffs did not bring the

 8 motion “as soon as practicable” and instead months later); Siebert v. Gene Sec. Network, Inc, No. 11-cv-

 9 01987-JST, 2014 WL 5808755, at *2 (N.D. Cal. Nov. 6, 2014) (denying sanctions because Plaintiff did

10 not file a motion for sanctions “as soon as practicable”); see also Civ. L.R. 7-8.

11            B.       Plaintiffs’ Motion For Sanctions and Relies Upon Misrepresentations And Should Be
                       Denied.
12
              The very basis for Plaintiffs seeking an expanded scope of discovery relies upon
13
     misrepresentations and should be denied. The discovery responses at issue only support an Order for
14
     contact information about persons working with or around Plaintiffs, which Tesla provided. Nunley
15
     Decl., Exh. 1 (Dkt. No. 146-2, pp. 2-3). Plaintiffs’ pre-Order meet-and-confer correspondence offered to
16
     modify the scope of the interrogatories to “only individuals working the areas that Plaintiffs worked,
17
     during the time that Plaintiffs were employed at the Tesla factory.” Nunley Decl., Exh. 3 (Dkt. No. 146-
18
     2, p. 19). Yet Plaintiffs’ portion of the Joint Discovery letter interjects a wholly unsupported category:
19
     “contact information of individuals who worked in the same department as Plaintiff Diaz’s harassers,
20
     during Plaintiff Diaz’s work shifts.” (Mot. 9:28-10:2). This flagrant misrepresentation of the
21
     interrogatories cannot form the basis for sanctions. Instead, the Motion should be viewed with
22
     skepticism given the extent of the misrepresentation, and it would be wholly inequitable to reward
23
     Plaintiffs’ conduct by granting any portion of the Motion.
24
              In addition to the misrepresentations of the actual discovery, Plaintiffs continued to reconstruct
25
     and inflate the scope of their requests after the Court issued its Order and to conflate and hide those
26
     additions in the Motion. None of these new requests were part of or considered in the underlying
27
     discovery dispute and should not be considered with respect to this Motion. These include: adding
28

                                                          -16-                          Case No. 3:17-cv-06748-WHO
     SMRH:4811-3858-0402.3                         DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS
             Case 3:17-cv-06748-WHO Document 156 Filed 01/27/20 Page 21 of 23




 1 additional information about Plaintiffs’ alleged departments; adding a request for all employees who

 2 worked in the recycling department, during Plaintiff Owen Diaz’s work shifts; adding a request for all the

 3 contact information of individuals produced in discovery; and requesting the contact information for all

 4 the individual on Exhibit 34 from Demetric Di-az’s deposition. Nunley Decl., Exh. V (Nunley 11/14/19

 5 email, 5:56 a.m.). And then yet another request for the contact information of individuals who “actually

 6 interacted with plaintiffs.” Id. (Nunley 11/22/19 email, 5:01pm). None of these requests are supported

 7 by Plaintiffs’ portion of the Joint Discovery Dispute letter and therefore could not have been

 8 contemplated in the Court’s Order. Therefore, none of these requests or expansions of the scope of the

 9 Order can be a basis for sanctions. Plaintiffs’ request to impose sanctions based on these post-hoc

10 aspirations would undermine the discovery process and reward Plaintiffs’ misrepresentations.

11            C.       Tesla Complied with the Court’s Order – Not Plaintiffs’ Post-Hoc Reconstruction of
                       the Discovery
12
              Tesla complied with the Court’s Order – not Plaintiffs’ newly added requests or requests based on
13
     misrepresentations. The plain language of the Order required Tesla to produce information about
14
     employees in the category who worked with or around Plaintiffs. (Dkt. No. 93, 2:12-15). Tesla was not
15
     required to “go on a wild goose chase to uncover the names of individuals about whom it is not aware.”
16
     (Dkt. No. 93, 2:13-15). Plaintiffs’ own proposed clarification of the scope in meet-and-confer and in
17
     their portion of the Joint Discovery letter identified those individuals as employees and contractors who
18
     had the same supervisor as Plaintiffs’ supervisors, worked the same shifts as Plaintiffs, and worked
19
     during the same time frame that Plaintiffs worked at Tesla. Tesla identified the individuals meeting
20
     Plaintiffs’ criteria, requested their contact information (if any was available) and then provided that
21
     information to Plaintiffs; Tesla did so in good faith despite its position that Plaintiffs’ criteria went
22
     beyond the scope of the actual interrogatories. Tesla met its obligation under the Order, and no further
23
     action should be required.
24
              D.       The Court Should Not Grant Plaintiffs’ Requested Relief
25
              Plaintiffs provide no factual or legal basis to support their sanctions requests. Plaintiffs do not
26
     cite any case law in support of their request for witness preclusion. (Mot. 14:19-15:3). They do not
27
     identify any harm that Plaintiffs have suffered nor do they identify the names of any of the alleged
28

                                                           -17-                           Case No. 3:17-cv-06748-WHO
     SMRH:4811-3858-0402.3                          DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS
             Case 3:17-cv-06748-WHO Document 156 Filed 01/27/20 Page 22 of 23




 1 witnesses they assert Tesla “improperly attempted to hide from Plaintiffs.” (Mot. 14:27-18). Instead

 2 Plaintiffs make a general assertion that “gamesmanship precluded Plaintiffs from conducting formal

 3 discovery or informal investigation.” (Mot. 14:28-15:1).

 4            Plaintiffs’ assertions fail to provide the Court with all the pertinent facts. Plaintiffs somehow

 5 excuse themselves from having any role in their alleged inability to conduct discovery. This is

 6 particularly surprising because the last meet-and-confer on this discovery purportedly occurred on June 7,

 7 2019 yet Plaintiffs waited more than 3 months to seek Court intervention on September 20, 2019 – 21

 8 days until the close of discovery on October 11, 2019. Tesla did not prevent Plaintiffs from seeking

 9 Court intervention. Even if the Court had ruled on the Joint Discovery Dispute letter in one day, it is

10 difficult to understand what discovery Plaintiffs would have undertaken in that limited time period –

11 particularly since no further written discovery could be timely propounded.

12            Furthermore, as detailed above, Tesla complied with the Order and Plaintiffs have failed to

13 identify any harm or injury. Although some witnesses did not fall within the scope of Interrogatories 11

14 and 12, Plaintiffs had requested their contacted information separately (e.g., Plaintiffs’ Motion concedes

15 they received Ramon Martinez’s contact information in response to a different interrogatory that asked

16 for it, and for which Plaintiffs never disputed). Several other individuals were known to Plaintiffs as

17 well. Plaintiffs never sought to take depositions or to serve discovery requesting information specific to

18 Younan, even though the Court granted Plaintiffs leave to take an additional 14 hours of any deponent of

19 their choice. Despite Plaintiffs’ separate Joint Discovery Letter seeking additional depositions, Plaintiffs

20 did not seek to depose any individuals they were aware of two years ago – they cannot claim they are

21 now prejudiced. Plaintiffs have not been precluded any opportunity to pursue formal or informal

22 discovery.

23            Witness preclusion sanctions should not be imposed here. Such harsh sanctions under Rule 37

24 are reserved for conduct where the alleged discovery violations cause undue prejudice to the opposing

25 side. Amersham Pharmacia Biotech, Inc. v. Perkin-Elmer Corp., 190 F.R.D. 644, 648 (N.D. Cal. 2000)

26 (“Exclusion sanctions based on alleged discovery violations are generally improper absent undue

27 prejudice to the opposing side." (citing Wendt v. Host International, Inc., 125 F.3d 806, 814 (9th

28 Cir.1997))). Plaintiffs have not demonstrated any specific prejudice. And Plaintiffs also refuse to

                                                          -18-                           Case No. 3:17-cv-06748-WHO
     SMRH:4811-3858-0402.3                          DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS
             Case 3:17-cv-06748-WHO Document 156 Filed 01/27/20 Page 23 of 23




 1 acknowledge that waiting until the eve of discovery deadline to raise a dispute with the Court, when the

 2 meet and confer was completed months ago – not to mention this instant Motion filed nearly three

 3 months after the close of discovery and the Court’s Order -- was a delay of Plaintiffs’ own creation.

 4            Likewise, Plaintiffs’ request for attorneys’ fees is also unwarranted. Plaintiffs’ only assertion

 5 supporting this request is that “absent Tesla’s discovery abuse, Plaintiffs would not have incurred the fees

 6 and costs required to bring and file this motion.” (Mot. 15:15-16). This again ignores that Tesla had

 7 already complied with Interrogatories 11 and 12, as well as the Court’s Order. This also ignores that

 8 Plaintiff did not propound requests seeking much of what they seek here, e.g., individuals working

 9 around the unnamed alleged harassers. Further, Plaintiffs’ chosen delay in bringing the discovery

10 dispute to the Court’s attention only 21 days before discovery closed and their second delay of nearly two

11 months in bringing this Motion. Plaintiffs’ delay should not be rewarded. As set forth in pertinent case

12 law (not cited by Plaintiffs), Plaintiffs do not satisfy the requirements to obtain attorneys’ fees. Goethe v.

13 California Dep’t of Motor Vehicles, No. CIV S-07-1945MCEGGH, 2009 WL 3568624, at *2 (E.D. Cal.

14 Oct. 27, 2009) (noting that sanctions are not warranted when a party has complied with

15 “production/disclosure” responsibilities as presented.”); David v. Hooker, Ltd., 560 F.2d 412, 419 (9th

16 Cir. 1977) (“monetary sanctions are not warranted where…special circumstances render such sanctions

17 unjust.”).

18 IV.        CONCLUSION

19            For the foregoing reasons, Tesla respectfully requests the Court deny Plaintiffs’ Motion in its

20 entirety.

21 Dated: January 27, 2020                          SHEPPARD, MULLIN, RICHTER & HAMPTON LLP

22
                                                    By                  /s/ Patricia M. Jeng
23                                                                    TRACEY A. KENNEDY
                                                                       PATRICIA M. JENG
24                                                                 REANNE SWAFFORD-HARRIS
25
                                                                      Attorneys for Defendant
26                                                            TESLA, INC. dba TESLA MOTORS, INC.

27

28

                                                          -19-                          Case No. 3:17-cv-06748-WHO
     SMRH:4811-3858-0402.3                         DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS
